Christiancy, J.
Mallary brought an action of assumpsit in a justice’s court against the district, upon the following written order:
“Treasurer of the township of Macomb, county of Ma-comb :
“ On the first day of February, 1866, pay Adams, Black-man & Lyon, or bearer, the sum of thirty-three dollars, out of the expense fund belonging to district No. 4 (fractional), township of Macomb and Chesterfield, for teacher’s daily register, school district records, and other school blanks purchased by the undersigned for the use of said district, with use, at ten per cent, from date, till paid.
William Camber, Director.”
Countersigned “Lancey Weston, Moderator.”
The fund in the hands of the township treasurer upon which the order was drawn, was raised by tax for the district and collected by the treasurer.
*112The defendant, on the trial before the justice, objected to the reception of the order in evidence. This objection was overruled, and the plaintiff recovered a judgment for the amount of the order with interest, and costs.
The defendant removed the case to the circuit court for the county of Macomb, by certiorari, where the judgment of the justice was affirmed. This judgment is brought to this court by writ of error.
The order upon which the action was brought, was, we think, void upon its face. The director had no power to draw any order on the township treasurer for any money of the district in his hands, payable to any one but the district assessor, who is the disbursing officer of the district. Debts of, and claims against, this district (like that indicated by this order), are to be paid by orders drawn by the director upon the assessor and countersigned by the moderator, (Gomp. L. §§ 2272, 2275, 2296), and the assessor is required to pay the orders thus drawn. — Gomp. L. § 2275. This is sufficiently evident from the sections above cited, which were in force at the time this order was drawn. The same idea is rendered, if possible, still more clear by the amendment of 1869, page 188, etc., which, however, does not affect this present case.
The judgment of the circuit court and that of the justice must be reversed, with costs to the plaintiff in error, in all the courts.
Campbell, Ch. J., and Cooley, J., concurred.
Graves, J., did not sit in this case.